Citation Nr: 1722739	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-18 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a rating in excess of 10 percent for right ankle osteoarthritis.  


REPRESENTATION

Appellant represented by:	Nathan D. Brewer, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service in the Navy from September 1963 to March 1967, and in the Air Force from October 1990 to January 1991.  He also had additional reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his right knee in a January 1966 motor vehicle accident during his first period of active duty service while stationed in Boston, and spent several days at the Chelsea Naval Hospital after the accident.  He stated that he suffered a laceration to the right knee when the glove compartment door opened up and cut his knee in the accident.  Service treatment records (STR) corroborate that an accident occurred on January 8, 1966, but no reference is made to a right knee injury, and it does not appear that records from the Chelsea Naval Hospital are part of the record.  A treatment record from October 10, 1966 indicates the Veteran was seen for left knee complaints and stated that he injured the knee in a car accident in January 1966.  While most of the in-service periodic examinations make no reference to a right knee scar, a right knee scar was noted on an October 3, 1976 examination.  

In light of the above, efforts to obtain the Veteran's records from Chelsea Naval Hospital must be made on remand, and a VA examination for the right knee should   be scheduled. 

The Veteran's right ankle disability was last examined in July 2011, in conjunction with his claim for increased rating.  The Veteran submitted additional evidence   that appears to show the right ankle condition may have worsened, even though     the available VA treatment records do not reveal that he has received treatment related to his right ankle.  On remand, updated VA treatment records should be obtained and a contemporaneous VA examination should be scheduled.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and        that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Chelsea Naval Hospital related to a January 1966 hospitalization following a motor vehicle accident.  If no records can  be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's updated VA treatment records since July 2013.  

3.  Schedule the Veteran for a VA knee examination to determine the current nature of any right knee condition and to obtain an opinion as to whether the current right knee disability is related to service.  All indicated tests concerning the right knee should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination     of the Veteran, the examiner should respond to the following:

a. Please provide a diagnosis for any right knee disability found and also indicate whether there is      a scar on the right knee that is consistent with the Veteran's description of sustaining a laceration in a motor vehicle accident when the glove compartment door opened up and cut his knee. 

b. For any diagnosed right disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to service, to include the January 1966 car accident.  The examiner should explain why or why not. 

4.  Schedule the Veteran for a VA ankle examination     to determine the current severity of his right ankle disability.  The electronic file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both ankles.  The examiner is to report the range of motion measurements in degrees for both ankles to permit comparison.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups;    and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




